Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19      PageID.15465    Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  ROVER PIPELINE LLC,
                                                          Case No. 2:17-cv-10365
        Plaintiff
                                                          Hon. Mark A. Goldsmith
  vs.
                                                          Report of Commission
  1.23 ACRES OF LAND, MORE OR LESS,                       on Determination of
  Tract No. MI-WA-060.000                                 Just Compensation

  INTERNAL REVENUE SERVICE,

        Defendant



        The Court issued its ORDER ON FEDERAL TAX LIENS on April 25,

  2019. Such Order provided that the Internal Revenue Service (“IRS”) was entitled

  to present argument and evidence to the Commission regarding just compensation

  attributable to Tract No. MI-WA-059.500 (the “59.50 Property”). The IRS was

  named as a Defendant with respect to Tract No. MI-WA-060.000 (the “60

  Property”) and the Court’s Order indicated that Rover and the IRS may present

  argument and evidence to the Commission regarding just compensation for the 60

  Property. Pursuant to agreed arrangements between the parties and the

  Commission, hearing was scheduled for and held on Thursday, June 27, 2019. At

  the commencement of the hearing, the parties informed the Commission that the

  claims with respect to the 59.50 Property had been comprised and settled including
                                          1
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19       PageID.15466     Page 2 of 12



  the IRS lien claim to the just compensation and settlement amounts. Accordingly,

  the hearing was limited to the determination of just compensation payable with

  respect to the taking of easements in the 60 Property.



        We first address the evidence presented by the IRS. The IRS offered the

  testimony of John Engelbert (“Engelbert”) as a fact witness (Tr. page 91, lines 4-8)

  under subpoena (Tr. page 99, lines 13-14). Through the testimony of Engelbert,

  the IRS offered Exhibits A, B, C, D, & E (the “Contested Exhibits”) and Exhibit F,

  which was admitted by stipulation of the parties. The Plaintiff, Rover Pipeline

  LLC (“Rover”) objected to the admissibility of the Contested Exhibits and the

  testimony of Engelbert. In as much as the admissibility of the Contested Exhibits

  and the testimony of Engelbert is essential to the determination of just

  compensation from the perspective of the IRS, the Commission will first address

  that issue, noting that the Contested Exhibits and the testimony of Engelbert was

  the only evidence on the issue of just compensation offered by the IRS. The

  parties were given an opportunity to file post-hearing briefs and argument and both

  parties have done so. The issue of admissibility of the Contested Exhibits was

  addressed by both parties in their post-hearing briefs and argument.




                                            2
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19       PageID.15467    Page 3 of 12



        The argument in support of the admissibility of the Contested Exhibits

  offered by the IRS can be stated as follows:       the Contested Exhibits can be

  characterized as good-faith offers to purchase and can subsequently be used as

  evidence of a party admission by Rover of the market value of the 60 Property.

  Specifically, the IRS in its Post-Hearing Briefing stated that “Exhibits A-E are the

  written offers from Rover, accepted by Engelbert, for the easements on Engelbert’s

  property. These documents are admissible evidence and are an admission by

  Rover of the market value of Parcel 060.000 in June of 2015.” (IRS Brief, page 3).

  Rover objects to the admissibility of the Contested Exhibits for the following

  reasons:    1) the amounts paid by Rover for settlements in anticipation of

  condemnation proceedings are inadmissible to establish fair market value, 2) the

  testimony of Engelbert was as a fact witness and he was offering no opinion on the

  fair market value of the 60 Property either as an expert witness or as the property

  owner, and 3) the Contested Exhibits and the testimony of Engelbert are

  inadmissible in accordance with Federal Rules of Evidence 408 and 401.



        The IRS asserts that the Michigan Uniform Condemnation Procedures Act

  (the “UCPA”) provides that “tendering a good-faith offer to purchase is a

  necessary precondition to invoking the jurisdiction of the court in a condemnation

  action.    MCL   213.55(1).”   The    Court’s   ORDER       ON    COMMISSION

                                           3
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19        PageID.15468       Page 4 of 12



  INSTRUCTIONS dated April 8, 2019, did not expressly address the applicability

  of the UCPA to these proceedings. Nevertheless, the Commission has examined

  Michigan and federal case law on the admissibility of offers to purchase property

  to be condemned as bearing generally on the issue of the fair market value of the

  property taken.



        The IRS asserts that MDOT v. Frankenlust Lutheran Congregation, 269

  Mich App 570 (2006) holds that the pre-condemnation valuation by the

  condemning authority is relevant to the determination of the property’s fair market

  value. The IRS inquired of Engelbert at Tr. pages 102 and 103:



        17    Q      At some point were you approached by Rover Pipeline

        regarding the purchase of an easement on your property?

        20    A      I was.

        21    Q      Speak up. Approximately when was this?

        22    A      January, February, March or something like that of ’15. I

        don’t recall exactly when it was.

        24    Q      Okay. I’m going to show you what’s been marked and

        admitted by stipulation as Exhibit F and I want you to identify that.



                                            4
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19         PageID.15469     Page 5 of 12



        2     A      I believe I got this, yes. Do I remember? No. Did I keep

        it? No. But, yes, I did get that, I presume, yes.

        5     Q      And what is it?

        6     A      It is a letter telling me that Rover Pipeline is going to put

        a pipeline through my property.

        8     Q      Okay. And at some point did Rover offer you an amount

        of money for an easement on your property?

        10    A      They did.



  A review of Exhibit F indicates that it is a letter dated March 19, 2015, from legal

  counsel for Rover directed to Engelbert indicating that Engelbert had denied or

  obstructed entry onto the 60 Property by Rover’s land surveyors and other agents

  and employees. The letter also indicated that allowing Rover to enter his property

  for survey purposes would not prejudice in any way Engelbert’s rights to contest

  the amount of money to which he would be entitled for a pipeline easement across

  his property. The letter did not contain any information indicating that Rover had

  established an amount that Rover believed to be just compensation for the taking of

  easements in the 60 Property.




                                            5
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19       PageID.15470     Page 6 of 12



        Engelbert proceeded to testify that he “was approached numerous times

  subsequent to this letter and it seemed like the more they came out, the more the

  price went up a little bit.” (Tr. page 104, lines 10-13). The Contested Exhibits are

  all dated June 13, 2015. Neither Exhibit F nor the Contested Exhibits contain any

  statement that Rover had established an amount that it believed to be just

  compensation for the property. The Contested Exhibits are entitled “Right of Way

  Cost Estimate” and reference the 60 Property. The Contested Exhibits proceed to

  identify the distance in linear feet of the permanent and temporary easements, the

  number of acres, the Cost/acre and the Cost for each of the easements. These

  Costs were added to Damages line items to arrive at a Total Cost.



        The Contested Exhibits also contain several provisions that are not a part of

  just compensation as defined by the Court’s Instructions. The payments of $2500

  as a signing bonus and of $5000 for administration fees are not part of just

  compensation. The amounts which Rover agreed to pay Engelbert as Right of

  Way Costs could have been selected in a way that did not make those amounts in

  any way indicative of Rover’s belief as to fair market value of the 60 Property. For

  example, when asked about conversations he had with Rover, Engelbert said, “I

  don’t remember everything that they said, but they was anxious to see some –

  some farmers signing up. I think they did – if they didn’t say it right out, they

                                           6
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19        PageID.15471    Page 7 of 12



  conveyed that idea.” (Tr. page 133, lines 13-20). Additionally, the following

  cross-examination occurred on Tr. page 134, lines 15-22:



        15    Q      Okay. Now let’s look at Exhibit A and in particular

        what’s labeled right-of-way cost estimate. First of all, this is cost

        estimate, this is what Rover is figuring out its going cost them to get

        an easement from you; is that what you understood it to be?

        21    A      No, I understood it to be the final settlement numbers that

        they was going to pay me.



        The Contested Exhibits do not purport to establish the fair market value of

  the 60 Property. No testimony or exhibit was offered by the IRS to indicate that

  Rover had at any time prior to initiating negotiations for the purchase of easements

  in the 60 Property, or prior to the execution of the Contested Exhibits, established

  an amount that it believed to be just compensation for the 60 Property and had

  communicated the same to Engelbert.


        The absence of any recitation that Rover had established an amount that it

  believed to be just compensation for the 60 Property is crucial to the examination

  of the holding in Frankenlust. The Court in Frankenlust discussed at length the

  purpose of the requirement for the condemning agency to establish an amount that
                                           7
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19       PageID.15472    Page 8 of 12



  it believes to be just compensation under MCL 213.55 when the UCPA is the

  procedural mechanism used to initiate a state condemnation proceeding for the

  property and to communicate the same to the owner before initiating negotiations.

  Rover appears to have initiated negotiations with Engelbert regarding the 60

  Property without ever having established an amount it believed to be just

  compensation. The IRS, in its brief, recited language from Frankenlust, which

  relied in part on United States v. 320.0 Acres of Land, 605 F.2d 762, 825 (5th Cir.

  1979). The Frankenlust Court said that the court in US v 320.0 Acres of Land

  “considered provisions of the Uniform Relocation Assistance and Real Property

  Acquisition Policies Act (URA), 42 USC 4601 et seq., which establishes uniform

  guidelines for the public taking of private lands by agencies of the federal

  government that are, in relevant part, strikingly similar to that of the UCPA.” The

  Court in US v. 320.0 Acres of Land, at page 825, in turn, said “. . . if §4651

  statements of just compensation are provided a prospective condemnee, they are

  admissible at a subsequent compensation trial as an admission . . .”.          The

  subsequent admissibility of a good faith written offer turns on whether a written

  statement of just compensation as determined by the condemning agency has been

  provided to the property owner before initiating negotiations. Neither negotiations

  nor the final settlement statement entitled Right of Way Cost Estimate amount to

  a written statement of just compensation by the condemning agency made to the

                                           8
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19          PageID.15473     Page 9 of 12



  property owner either before or after initiating negotiations.          Therefore, the

  Contested Exhibits do not rise to the level of an admission by Rover of the fair

  market value of the 60 Property or the just compensation to be paid.               The

  Commission finds that neither Frankenlust nor United States v. 320.0 Acres of

  Land require otherwise.


        The Court in its OPINION AND ORDER dated July 6, 2018, although with

  respect to a different tract of land in this case, stated: “The traditional rule is that

  ‘[t]he price paid by a condemnor in settlement of condemnation proceedings or in

  anticipation of such proceedings is inadmissible to establish value of comparable

  land as such payments are in the nature of compromise to avoid the expense and

  uncertainty of litigation and are not fair indications of market value.’” Rockies

  Express Pipeline, LLC v. 4.895 Acres of Land, More or Less, In Butler Cty., Ohio,

  No. 2:08-CV-554, 2009 WL 1163054, at *1 (S.D. Ohio Apr. 28, 2009) (quoting

  United States v. 10.48 Acres of Land, 621 F.2d 338, 339 (9th Cir. 1980)). The

  Court also noted that such evidence may nevertheless be admitted if the proponent

  lays an adequate foundation establishing that the transaction was voluntary,

  including that the transaction was conducted at arms-length, i.e., not influenced by

  the fact of the impending condemnation and thus not a compromise.                  The

  Commission finds the Court’s reasoning in Rockies Express to be equally

  applicable here. The testimony of Engelbert made evident that the settlement
                                             9
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19       PageID.15474    Page 10 of 12



   encompassed in the Contested Exhibits was influenced by the threat of an

   impending condemnation action. Engelbert testified as follows at Tr. page 138,

   lines 15-20:



         15       A   We know that – us farmers, me especially, this is the

         fourth pipeline going through my property. We know you can’t stop

         you guys. So, yeah, it was in the back of my head, sure. I knew that

         if I did not settle with Rover, I’d be condemned like all of the other

         people that didn’t do it.



         It is the determination of the Commission that the Contested Exhibits are not

   admissible in evidence as an admission against Rover because they are not

   statements of fair market value or just compensation as determined by Rover and

   because they were executed under the threat of condemnation. Likewise, any

   testimony of Engelbert based on the content of the Contested Exhibits is also

   inadmissible. Further, the Contested Exhibits are not admissible as comparable

   sales because no opinion of just compensation was offered by the IRS and “. . .

   comparable sales are not themselves direct evidence of value, but merely the basis

   on which the witness may form their opinions of value”. (Order on Commission

   Instructions, Docket 947, page 22).       Having determined that the Contested

                                           10
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19          PageID.15475     Page 11 of 12



   Exhibits are inadmissible for the purposes and reasons submitted by the IRS, there

   is no need to address the other reasons submitted by Rover in support of its

   objections to admissibility.



         No other evidence of the amount of just compensation to be awarded was

   presented to the Commission except for the testimony of Anthony Sanna (“Sanna”)

   and his Appraisal Report (“Exhibit 6”) offered by Rover. When Rover sought to

   introduce Exhibit 6 into evidence, the IRS objected and was granted the right to

   voir dire Sanna on his qualifications as an expert witness. After completing the

   voir dire examination, the IRS objected, stating: “I’m going to place an objection

   that I’m not sure that he’s qualified as an expert on this specific topic of appraising

   easements.” (Tr. page 30, lines 21-24).          The Chairperson, acting for the

   Commission, ruled: “I do believe that there’s been a foundation laid for Mr.

   Sanna’s testimony . . . I don’t think there’s a specific rule of evidence in the

   Federal Rules that requires more qualification testimony than that which has been

   provided. So, I am comfortable moving forward with his testimony.” (Tr. page

   30, line 25 and page 31, lines 1-7.)



         The IRS offered considerable cross-examination of Sanna, but the

   Commission finds his testimony in this proceeding to have been credible. It is the

                                             11
Case 2:17-cv-10365-MAG-MKM ECF No. 956 filed 07/26/19      PageID.15476   Page 12 of 12



   Commission’s understanding of the Court’s ORDER ON FEDERAL TAX

   LIENS that the IRS is entitled to just compensation determined without regard to

   the easements granted by Engelbert to Rover in 2015. (Order on Federal Tax

   Liens, Docket 951, page 3). The Sanna testimony and Exhibit 6 express the

   opinion that just compensation for the taking of the permanent easement and the

   temporary easement on the 60 Property, without regard for the easements granted

   to Rover by Engelbert, is $27,400 ($15,400 for the permanent easement and

   $12,000 for the temporary easement). The Sanna testimony and Exhibit 6 was the

   only evidence of just compensation in this case and the Commission finds it to be

   credible. The Commission accepts the opinion of Sanna and determines just

   compensation with respect to the taking of easements by Rover over the 60

   Property to be in the amount of $27,400.


   Dated: July 26, 2019                             COMMISSIONERS

                                                   /S/ Robert Rollinger
                                                   Robert S. Rollinger, Chairperson

                                                   /S/ Andrew Chamberlain
                                                   Andrew B. Chamberlain

                                                   /S/ Arthur Spalding_
                                                   Arthur C. Spalding




                                              12
